Citation Nr: 1750566	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased initial evaluation, in excess of 30 percent prior to November 25, 2015, and in excess of 70 percent thereafter, for post-traumatic stress disorder ("PTSD").  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from March 1968 through October 1970.

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Des Moines, Iowa (hereinafter Agency of Original Jurisdiction ("AOJ")).  This October 2012 rating decision granted the Veteran entitlement to service connection for PTSD, and assigned an initial 30 percent rating.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

In September 2015, the Board remanded the Veteran's appeal for an increased initial disability rating.  Specifically, the Board directed the AOJ to obtain any of the Veteran's outstanding medical records and to provide the Veteran with an updated VA examination for his PTSD.  In a letter dated November 9, 2015, the AOJ contacted the Veteran and requested he identify any outstanding medical records or additional treatment provides who he has received care from during the period on appeal.  The Veteran responded, in a letter dated November 25, 2015, indicating that all private medical records have been submitted to the AOJ.  The Veteran additionally reported he currently receives treatment from the Dubuque Community Based Outpatient Clinic ("CBOC") and the Iowa City VA Medical Center ("VAMC").  These records have been uploaded into the Veteran's electronic claims file.  The Veteran was additionally provided with a VA examination in November 2015.  As such, the Board finds the September 2-15 remand directives have been substantially complied with and that the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998)

Additionally, the Board observes that the AOJ granted the Veteran an increased disability evaluation, of 70 percent, for the Veteran's PTSD beginning on and after November 25, 2015.  See January 2016 Rating Decision.  As this award does not constitute a full grant of all benefits sought on appeal, the Veteran's claim has been returned to the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding that a claimant is presumed to be seeking the highest evaluation assignable).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to September 9, 2015, the Veteran's service-connected PTSD disability was more consistent with occupational and social impairment causing reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown. 

2.  Beginning on and after September 9, 2015, the Veteran's service-connected PTSD disability became manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas. 

3.  There is no evidence the Veteran's symptoms resulted in total social and occupational impairment during any portion of the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation of 50 percent, but no greater, have been met for the period prior to September 9, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an earlier effective date for the award of an increased 70 percent disability evaluation have been met, beginning on and after September 9, 2015.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an evaluation in excess of 70 percent have not been met or approximated at any point during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran's claim for an increased initial rating for his PTSD is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated August 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection of PTSD, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement ("NOD") with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been additionally been afforded a VA examination which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2;  See also  Stegall, 11 Vet. App. 268 at 271.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a videoconference hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2012 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  The Veteran was assisted during this hearing by his former representative, Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Governing Laws and Regulations for Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is July 25, 2011.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a service-connected mental disorder, the VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, the VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the RO granted service connection and assigned disability ratings under Diagnostic Code ("DC") 9411, which is used to evaluate PTSD.  Under this DC a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board on August 7, 2014, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  While lower scores are indicative of greater symptoms and decreasing functionality of the individual.  Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

That being the relevant law to the Veteran's appeal, the Board finds the Veteran should be granted an increased initial evaluation of 50 percent, for the period prior to September 9, 2015.  Beginning on and after September 9, 2015, the Board finds the Veteran is entitled to an evaluation of 70 percent, as the medical evidence of record shows this is the earliest date documenting a worsening of the Veteran's symptoms.  At no point during the period on appeal does the evidence suggest the Veteran is entitled to an evaluation of 100 percent disabling. 

	i.  Period from July 25, 2011 through September 9, 2015: 

The Veteran was awarded entitlement to service connection for his PTSD, effective July 25, 2011, and assigned an initial evaluation of 30 percent.  In assigning this initial 30 percent evaluation, the AOJ said the Veteran's overall disability picture was consistent with an occupational and social impairment, causing occasional decreases in work efficiency.  The Veteran timely appealed this initial evaluation, and has argued that his symptoms are worse than the assigned evaluation reflects.  See e.g. July 2015 Testimony. 

Following a thorough review of the evidentiary record, and resolving all doubt in the Veteran's favor, the Board finds the Veteran's symptoms and overall disability picture is more consistent with an increased 50 percent disability evaluation during the period from July 25, 2011 through September 9, 2015.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's personal statements; letters from the Veteran's treating psychologists, VA mental health treatment records, and the VA psychological examinations dated September 2012.

The Veteran began seeking treatment for symptoms of his PTSD in 2011.  The Veteran's initial treatment was with a private clinician, P.F., who has submitted two letters summarizing his treatment with the Veteran.  In a September 2012 letter to the AOJ, Mr. P.F. described the Veteran's PTSD symptoms as "high anxiety, panic attacks, flashbacks, recurrent intrusive thoughts of trauma, disrupted sleep and nightmares, outbursts of anger, mistrust of others, avoidance of crowds, hypervigilance, depression, and emotional numbing."  In this letter, Mr. P.F. additionally noted that the Veteran had expressed passive ideas of suicide, but no purposeful intension.  

In reading the September 2012 medical opinion letter of Mr. P.F. as a whole, the overall number and frequency of the Veteran's PTSD symptoms are suggestive of an individual with reduced reliability and productivity, or the assignment of a 50 percent evaluation.  Notably, Mr. P.F. describes the Veteran's feelings of resistance to treatment, despite the "destructive" effects of his PTSD symptoms on his social relationships and his ability to perform work related tasks. 

The Veteran was also afforded a VA examination in September 2012, as part of his initial application for entitlement to service connection for PTSD.  Based upon a review of the Veteran's medical records, and an in-person examination, the examiner found the Veteran's overall level of impairment was consistent with a 30 percent evaluation.  In support of this assignment, the examiner cited to the Veteran's symptoms of mood liability, irritability, sleeping disturbances, nightmares, reduced concentration, paranoia, and mistrust of others.  Overall, the examiner assigned the Veteran's level of functioning a GAF score of 55, which is indicative of a moderate level of impairment. 

While the Board has considered the assignment of this GAF score, the Board notes that an examiner's classification of the level of psychiatric impairment, either by words or by a numeric score, shall be considered, but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In evaluating the weight of the September 2012 VA examiner's opinion, the Board observes some inconsistencies in her rationalization.  For example, the examiner appears to discount the severity of the Veteran's symptoms by noting that he was not taking any medications.  However, a review of the Veteran's VA treatment records indicates that he was prescribed sertraline, 50 mg daily, by Mr. P.F.  Thus, the reliance on the Veteran's lack of prescription medication by the September 2012 VA examiner is misplaces.  

Additionally, the Board finds the September 2012 VA examiner appears to discount the severity of the Veteran's PTSD symptoms by highlighting his ability to maintain close relationships to his wife, children, and grandchildren.  Even accounting for the Veteran's ability to maintain relationships with his family, this fact alone does not automatically imply that the Veteran was capable of establishing and maintaining relationships with others.  To the contrary, both the medical opinion of Mr. P.F. and the report of the September 2012 VA examiner highlight the Veteran's symptoms of paranoia, mistrust of others, tendency to isolate, and avoidance of others.  In light of these inconsistencies, the Board assigns the opinion of the September 2012 VA examiner less probative weight. 

A review of the Veteran's remaining medical records indicates the frequency and severity of his PTSD symptoms were likely to fluctuate depending upon the environment.  For example, the Veteran reported he was unable to watch news programs or movies which depicted war scenes, as this would cause a flare of his symptoms.  See e.g. Dubuque CBOC Records, August 2011.  Similarly, sounds such as sirens and loud noises would cause an exacerbation of his symptoms.  The Board finds that the Veteran would only be able to partially control his exposure to these stressors, as it would be difficult for him to avoid all sirens and loud noises while driving.  Furthermore, the Board finds that these exacerbated symptoms would more likely than not result in an overall reduced reliability and productivity, as opposed to only occasional decreases in productivity.  This conclusion is supported by the clinical evidence of record, as an October 2011 PTSD screen at the Iowa City HCS reported the Veteran experienced periods of anhedonia and depressed moods.  

Based upon a review of the above described evidence, and after affording the Veteran the benefit of the doubt, the Board finds the Veteran's overall disability picture is more consistent with an initial evaluation of 50 percent.  However, in making this determination, the Board does not find any evidence which would warrant the assignment of an initial evaluation of 70 percent.  A review of the Veteran's medical records, and with consideration of his lay reports, the Board observes that the Veteran continued to work on a part-time basis during this period, and traveled with his wife.  Despite some passive thoughts of suicide, the Veteran was capable of, and did in fact, manage the finances of his household during this period, and continued to perform regular and routine activities of daily living.  Therefore, while the Board finds it credible to conclude that the Veteran experienced periods of exacerbated symptoms, as described above, the Board does not find these periods would result in deficiencies in most areas of social and occupational functioning.   

In conclusion, the Board finds that the Veteran's overall level of functioning and symptomatology is most consistent with the assignment of an increased 50 percent disability evaluation for his service-connected PTSD prior to September 9, 2015.  

ii.  Entitlement to an earlier effective date for the award of the 70 percent disability evaluation for the service-connected PTSD: 

As discussed in the introduction, the Veteran's appeal was previously remanded by the Board in September 2015.  During the pendency of this remand, the AOJ granted the Veteran an increased disability evaluation, of 70 percent, effective November 24, 2015.  The effective date of this increased rating, was based upon the date of the VA examination, which concluded that the Veteran's overall symptoms had worsened since his prior examination.  Following this increased evaluation, the Veteran expressed dissatisfaction with effective date, and argued that the 70 percent rating should have been effective beginning on and after July 25, 2011, the date of his award for service connection for PTSD.  See February 2016 Statement in Support of Claim.  

In reviewing the Veteran's medical records, and as noted above, the Board does not find that the overall evidence warrants the assignment of an initial evaluation of 70 percent.  However, the Board does observe that beginning on and after September 9, 2015, the Veteran's symptoms worsened to the point where he was forced to quit his part-time employment as a delivery driver.  See e.g. Dubuque CBOC Records.  At this time, the Veteran additionally began taking twice his normal dosage for sertraline, taking 100 mg instead of 50 mg, to help alleviate his increased symptomatology.  

With regard to claims for increase, under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  See 38 U.S.C.A. § 5110(a).  Here, and as noted above, the Veteran timely appealed his initial disability evaluation.  Thus, this claim for an increased rating dated back to his initial application for entitlement to service connection.  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(2) provides that the effective date is the "earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997). 

Furthermore, the Court has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under section 5110 (b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability.)

With this in mind, the Board finds factual evidence which demonstrates an increase in the Veteran's disability as of September 9, 2015.  At this time, the Veteran's overall level of functioning decreased significantly, following an interaction with one of his co-workers, which caused him to quit his job.  Thus, while the Board is unable to grant the assignment of an initial 70 percent evaluation as of July 25, 2011, the date of service connection, the Board does find credible evidence which warrants the assignment of an increased evaluation prior to the November 25, 2015 date assigned by the AOJ.  

In conclusion, and after consideration of the medical and lay evidence of record, the Board finds sufficient credible evidence which establishes entitlement to an increased evaluation, of 70 percent, beginning on and after September 9, 2015. 


iii.  Entitlement to an increased evaluation, in excess of 70 percent, beginning on and after September 9, 2015: 

However, while totality of the evidence shows the Veteran's symptoms are consistent with a 70 percent disability rating beginning on and after September 9, 2015, the Board finds no credible evidence which would suggest the Veteran's symptoms meet the criteria for a higher evaluation.  The medical and lay evidence beginning on and after September 9, 2015,  are not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  Specifically, there is no evidence which documents a gross impairment in thought process or communication; there is no evidence of any delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting himself; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  Id. 

General observations of the Veteran throughout the period on appeal do not suggest he ever struggled to maintain or neglected his personal hygiene.  Rather, he was consistently observed to be appropriately dressed and groomed.  See e.g. November 2015 VA Examination.  Furthermore, throughout the period on appeal, the Veteran was able to independently care for himself and his personal hygiene.  

From an occupational standpoint, the Board finds no evidence which suggests the Veteran's symptoms result in a total impairment.  Although the Veteran was noted to have quit his part-time job as a delivering auto-parts, the Veteran remained able, and continues, to work a second part-time job as a trolley driver.  See August 2016 Statement from Employer.  This finding is significant, because it shows the Veteran is capable of interacting with others on a sustained basis.  Although the Board acknowledges the Veteran experiences deficits within his social functioning, as described above and as reflected in the assignment of a 70 percent evaluation, he ability to perform this part-time work is suggestive that he does not experience total social impairment.  

Similarly, while the Veteran endorses avoidance of certain activities and locations, the overall evidence does not suggest his PTSD precludes him from performing regular daily activities and chores.  For example, the Veteran remains able to travel to Florida yearly and states he continues to play golf on a nearly daily basis.  See e.g. November 2015 VA Examination.  The Veteran additionally continued to perform household chores such as yardwork. 

Most significantly, the overall medical record does not show any periods of in-patient psychiatric hospitalizations or loss of functioning.  Rather, the Veteran is treated on an out-patient basis, and is involved in group therapy.  The totality of these group and individual therapy reports show the Veteran continued to experience social limitations due to his anxiety, hyperarousal, and mood liability.  However, despite these limitations, the totality of the evidence is not suggestive of total social impairment.  In sum, the Board finds no medical or lay evidence which shows the Veteran's symptoms resulted in total social or occupational impairment.  Accordingly, the Board finds that the evidence of record does not warrant the assignment of a rating in excess of 70 percent.  

	iv.  Extraschedular considerations: 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008),

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an increased evaluation of 50 percent for the service-connected PTSD is granted for the period prior to September 9, 2015.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an increased evaluation of 70 percent for the service-connected PTSD is granted beginning on and after September 9, 2015. 

Entitlement to an increased evaluation, in excess of 70 percent, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


